Case 1:17-cv-10432-DJC Document 53 Filed 12/17/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                        Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



                DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
                    MENTIONING OF GROSS NEGLIGENCE

        Now comes the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above entitled civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Motion In Limine to Preclude Mentioning of Gross Negligence.

       Plaintiff may seek to suggest at trial that the Steamship Authority was “grossly

negligent.” There is no evidence that this simple case involving the Plaintiff sticking her

fingers between the door and hinge side jamb on the M/V EAGLE rises to the level of gross

negligence. Mentioning “gross negligence” to the jury at trial will be unfairly prejudicial to

the Defendant and should therefore be prohibited.

       WHEREFORE, Defendant respectfully moves that the Honorable Court preclude

both Plaintiff and Plaintiff’s counsel from suggesting gross negligence at trial.




                                                      By its attorneys,
                                                      CLINTON & MUZYKA, P.C.
Case 1:17-cv-10432-DJC Document 53 Filed 12/17/18 Page 2 of 2
                                                2


                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
